Order entered June 9, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-22-00351-CV

         IN RE ARK CONTRACTING SERVICES, LLC, Relator

         Original Proceeding from the 116th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-02192

                                   ORDER
         Before Chief Justice Burns, Justice Myers, and Justice Nowell

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE